DETAILED ACTION
The following Office action is in response to communication filed on March 15, 2022.  Claims 1, 5-8, and 10-25 are currently pending and have been allowed.  


Allowable Subject Matter
Claims 1, 5-8, and 10-25 are allowed.


Reasons for allowance
As per independent claims the following is an examiner’s statement of reasons for allowance: The prior art of record most closely resembling Applicant’s claimed invention are Bobak et al., (2009/0171708), Devarakonda et al., (US 2011/0166835), and Whalen (US 2006/0190583).

Bobak discusses using templates to programmatically create workflows used in managing an Information Technology environment. The templates include conditional processing that enable the workflows to be created based on the current state of the environment.
Devarakonda is directed to rapidly identifying workloads that are and are not appropriate for transformation and processing on a cloud computing environment. One embodiment comprises a method for providing a user entity with a measurement of at least one of the value which will be realized, and the effort which will be required, if a given workload selected from one or more workloads associated with a user entity is delivered to a cloud computing environment for processing thereby, instead of being processed by the user entity processing system. The method comprises specifying a plurality of attributes, wherein each attribute pertains to a characteristic that the user entity processing system possesses to some extent, with respect to the given workload. The method further comprises acquiring input data for each attribute, wherein input data for a given attribute provides a measurement, on a prespecified scale, that represents the extent to which the user entity processing system possesses the given attribute. The input data for each attribute is employed to derive a corresponding numerical parameter value, which are used in a specified mathematical model to compute a final score, wherein the final score comprises the measurement, selectively, of the value which will be realized, or the effort which will be required.
Whalen illustrates automated control of a digital information technology IT infrastructure comprised of a multitude of configurable IT components arranged for supporting processes to be executed by the IT infrastructure. The IT components in question are grouped, among other things, on the basis of their functionality in the IT infrastructure, by means of specifications data and activity data, wherein the obtained groups are controlled as IT services within the IT infrastructure.

	However, the combination of Bobak, Devarakonda, and Whalen fails to teach or suggest the limitations of independent claims which recite a plurality of work processes each including at least one production line, the device comprising processing circuitry configured as: a first determiner to determine a first attainment level representing a degree of automation achieved by utilizing the information technology in each production line of the management target process, each of the at least one production line including at least one unit process, one or more items being defined for each of the at least one production line, each item corresponding to a distinct aspect of the production line for which a corresponding automation level and a corresponding number of applicable processes can be indicated, the number of applicable processes representing a number of unit processes in the corresponding production line into which information technology has already been introduced; and a second determiner to determine a second attainment level representing a scale of utilizing the information technology in each production line of the management target process, wherein the first determiner determines the first attainment level by quantifying a degree of the automation achieved on a basis of a number of the one or more items in each of the at least one production line for which the corresponding number of applicable processes is equal to or greater than one, and the second determiner determines the second attainment level by quantifying the scale of utilizing the information technology based on evaluating at least one condition with respect to the number of applicable processes and a number of targets on each of the at least one production line in each of the plurality of work processes, the number of targets being a number of the at least one unit processes targeted for introduction of the information technology.

As per the dependent claims, these claims depend on the allowed independent claims above and incorporate the limitations thereof, and are therefore allowed for at least the same rationale as applied to the independent claims above, and incorporated herein.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

35 USC §101 (discussion):
	The claimed invention relates to technology to determine utilization of information technology and further evaluate the degree of utilization. The claim is directed towards physically use computing technology and algorithm running within the IT network to monitor technology being used within the IT network and then make determinations.  A human could not possible do this.  The claims are clearly embedded into the technological environment and is in communication with various technical components within this environment. Such action does not describe an abstract concept, or a concept similar to those found by the courts to be abstract, such as, organizing human activity, mental processes, or a mathematical relationship/concept. In contrast, the invention claimed here is inextricably tied to computer technology and distinct from the types of concepts found by the courts to be abstract. Accordingly, the claimed steps do not recite an abstract idea.


Conclusion
The prior art made of record in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the other pertinent art are as follows:
Seppelt et al., (US 10,525,984): Discusses  assessing resource allocation are provided. In some exemplary embodiments, the system uses an attention buffer to classify glances by a person and/or automated system, the buffer determining the impact the glances have on the person and/or automated system's situation awareness level. The attention buffer calculates on a continuous basis a buffer value that is representative of the situation awareness level for the person and/or automated system at a particular moment in time. The calculated buffer values, referred to as moment-to-moment buffer values, among other names, can be used as data points, and/or they can also be used to direct action by the system and/or person to alter the situation awareness level of the person and/or automated system.
Skourup et al., (US 2010/0207719): Provides for displaying an industrial installation, which display may also display information about an event or an alarm in the installation. The method includes displaying an image which appears to the viewer to be a three dimensional holographic image including a view of the industrial installation. The image may also include one or more points in three dimensional space and which point or points are each mapped to a corresponding point or position in the industrial installation. A pointing device for actively indicating position on the image reflecting objects or positions in the installation is also described.
Breh et al., (US 2012/0102075): Is directed to map a template-level configuration-management data structure to a discovery-level configuration-management data structure by a first mapping using mapping information included in the template-level configuration-management data structure, map a customized-level configuration-management data structure to the discovery-level configuration-management data structure by a second mapping using mapping information included in the customized-level configuration-management data structure, and determine a third mapping between the template-level configuration-management data structure and the customized-level configuration-management data structure using the first mapping and the second mapping.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683